Title: To James Madison from Joseph Jones, 22 November 1787
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 22d. Novr. 1787.
I have your letter of the 26th. of October and have this day obtained from Mr. Thompson the survey of the upper part of James River, and shall Tomorow morning have an answer from Mr. Lambert to whom I was advised as a proper person to copy it whether he will undertake to do it. If he does, the work will perhaps be well executed. Should he decline doing it my endeavours shall not be wanting to engage some other person to undertake the execution of it, and forward it to you as early as I am able. There are no wild crab trees that I can hear of near this place, except at Col. R. Goodes, who I am told has a few Trees standing in one of his inclosures, where probably some Sprouts may be got if not injured by the Cattle. I will send there for the purpose, and if they can be obtained contrive them to you as safely as I can.
The Assembly have not yet passed any act of consequence. British debts—installments and the circuit or district plan of jurisprudence, are under consideration. There is great diversity of Opinion on these subjects. One party presses forward the removing impediments to the fullfillmt. of the Treaty—another for removing the legal impediments by one bill and introducing installmts. by another. A third class think the recommendation of Congress respecting the Treaty had better lye unmoved untill the convention shall have decided on the new constitution of Government. The introducer of the British debt proposition suspending the law if it shall pass untill the other States pass similar laws is the introducer of the plan of installments for these and all other private debts; and from the manner in which the business is managed will probably loose the whole. This day a Com: of the whole are upon allowing Tobacco to be received as a commutable in Taxes. The price at these Warehouses & Manchester &c. 30/ those at the heads of the other Rivers 28/. and so on with all the other Warehouses in the same ratio of increase on the prices of last year as fixed by law, and from the spirit of accommodation which seemed to govern to day from what prevailed a few days past when the subject was first debated I think the measure will succeed.
The New plan of Government is still very much the subject of conversation. I mix little in the croud and am unable as yet to form any estimate whether it gains or looses ground with the Members of the legislature. Wherever I hear the subject agitated I find Gentlemen pretty much divided, each party appear to maintain their opinions with apparent zeal. After a while more temper will prevail and the excellencies or defects of the System be treated with less prejudice and more moderation. I much doubt whether the people in this State whatever may be the situation of mens minds in other States are yet ripe for the great change which the new plan will ultimately effect. There would have been less repugnance to it here had the judiciary been less exceptionable and the Executive and legislative had been separate. The true line could it have been hit was to have yeilded full management of all exterior matters to Congress, leaving interior matters to the States, so far as the power of regulating trade as well between other nations as the States wod. have admitted of—with a Court of Appeals properly constituted for administering justice ultimately to all alike, and with some means of coercion, not violent or military. Some such improvements our State from all I can learn would have not hesitated in yeilding their assent to. The great change proposed will I think meet with strong opposition though it may be adopted. Cou[ld] the constitution of the Senate be varied and the Judiciary be better established than it now stands on the paper I could more willingly give the Constitution my assent. As it stands I shall receive it with reluctance. The 4th. Number of the American Citizen has been printed here in Davis’s paper. The three numbers you sent me were printed and in the same paper. I am Yr. friend
Jos: Jones
